DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are currently pending, with claim 25 being withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24) in the reply filed on 02/11/2021 is acknowledged.
Claim Objections
Claims 12-14 are objected to because of the following informalities:  they use the phrase “so-called” but is unnecessary.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the curvature" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the position" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the wearer", “the ear”, “the one”, and “the lower” in lines 3-4 and 6 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the free end" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the manual force" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said foot" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the retention" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the shape" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the various sensors" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the sensor signals" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 7-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al. US Publication 2015/0282760 (hereinafter Badower) in view of Bordoley et al. US Publication 2012/0143020 (hereinafter Bordoley). 
Regarding claim 1, Badower discloses a device suitable for measuring the brain activity signals of an individual ([0003] and Figure 1A), said device being intended to be placed on the head of said individual (Figure 1A) and having a structure (overall device 100) intended to carry sensors (which carries sensors 117), said structure allowing the position of the sensors to be adjusted (elements 142, 144, 146 which allow for adjustment of the overall structure, see also Figure 1A), wherein said structure of the device comprises: a deformable central support (element 116), which is able to adapt to the curvature of the head and is intended to be positioned along the head (Figures 1A-1D which shows it along a central portion of the head), flexible guides (elements 106, 108, 110, 112 as per Figures 1A-D), extending laterally with respect to said central support and spaced apart from each other (Figures 1A-D shows their spacing), sensor supports (element 204 as per Figures 2A-C; where the support is simply being considered the base 204 closest to element 200 as per the mentioned figures), which are rigidly connected and fixed to said flexible guides (Figures 2A-B which shows the supports affixed to guide 106), and a system for tensioning said flexible guides (elements 142, 144, 146, 148, 150, 152, and 164 which allow for tension adjustment of 
Bordoley teaches an EEG monitoring headset that includes assemblies for allowing adjustment of the sensor supports ([0139]-[0140] via element 302 which can be adjusted then fixed at specific points along the shown tracks in Figure 3). It would have been obvious to the skilled artisan before the effective filing date to utilize the adjustable sensor supports as taught by Bordoley with the device of Badower in order to allow adjustment of the sensing locations which can be tailored to the individual user’s head size which affects the overall quality of EEG signals.
Regarding claim 2, Badower discloses that the system for tensioning the flexible guides, comprises, on each side of the head of the wearer (Figures 1A-B), a rigid brace (elements 165 and 168)), intended to extend at least locally under the ear (Figures 1A-B, which shows them directly beneath the ear) and elastic pieces ([0079][0081] the mentioned tension straps at 122-136), each rigidly attached by the one of the ends thereof to the lower terminal end below of the corresponding flexible guide (Figures 1A-B which shows the elastic pieces directly attached to the corresponding guides; as they do not detach the connection between the two is considered to be rigid in nature, though “rigid” by itself is a relative term), each elastic piece being intended to be attached to said brace in order to ensure the tensioning of the corresponding flexible guide (the elastic pieces are transitively attached to the brace as per Figures 1A-D). 
Regarding claim 3, Badower discloses that the tensioning system comprises a means for adjusting the tension of the elastic piece (elements 142, 144, 146, 148, 150, 
Regarding claim 7, Badower discloses that the flexible guides are bands (Figures 1A-B elements 106, 108, 110, 112 which are bands).
Regarding claims 8-9, Badower is silent on the adjustability of the sensor supports. Bordoley teaches that the sensor supports are in adjustable positions along the flexible guides (as mentioned above in rejected claim 1), said sensor supports (4i, 42) having feedthroughs (40, 41; 42, 44; 43, 45) for the flexible guides allowing such a position adjustment (Figures 4A-B which shows the overall support at 302 which includes two feedthroughs at 401 for the flexible guides to pass through), and that once the manual adjustment operation has been carried out, the sensor support is held in position on the flexible guide by the frictional forces between the flexible guide (element 401 as per Figures 4A-D ) and the sensor support (element 302 and ([0021], [0140], [0147] which detail that the support is adjustable manually by the user and then can be fixed in place; as the two pieces are in physical contact with each other friction is present). It would have been obvious to the skilled artisan before the effective filing date to utilize the adjustable sensor supports as taught by Bordoley with the device of Badower in order to allow adjustment of the sensing locations which can be tailored to the individual user’s head size which affects the overall quality of EEG signals.
Regarding claim 10, Badower discloses that the sensor supports each comprise a portion having a foot (sensor support 204 with a foot 206 being the bottom or the sensor assembly with respect to the head of the user), intended to bear on the head of the wearer (Figures 2A-C and [0116] which details being shaped to contact the scalp), 
Regarding claim 11, Badower discloses that the portion of the sensor support having the support foot (element 206) comprises two so-called feedthroughs (elements 224, 226, and 228), positioned respectively on either side of said foot (side is not clearly defined and if the skilled artisan were to break the foot 206 into two halves with one being the anterior side and the other being the posterior side there would be a feedthrough on either of the two sides, see Figures 2A-C), both crossed by one of the flexible guides (flexible guide 106 crosses over the feedthroughs, see Figures 2A-C), as well as a dorsal surface (top surface of guides 106, 108, 110, 112 which are also technically crossed by the feedthroughs as the feedthroughs are beneath the guides) on which the longitudinal section of said flexible guide bears at a position intermediate between the two feedthroughs (Figures 2A-C guide 106).
Regarding claim 12, Badower discloses that all or part of the sensor supports are so-called multiple sensor supports (Figures 2A-C include sensors 212, 214, 216), each able to support at least two physically distinct sensors (Figures 2A-C which shows multiple sensors per support/foot 204/206).
Regarding claim 13, Badower discloses that the so-called multiple sensor supports comprise sensor supports for two sensors intended to be positioned either side 
Regarding claim 14, Badower discloses that the multiple sensor supports comprise sensor supports (element 117 with support 204) for four sensors intended to be positioned around said support foot (support foot 206 where the number of electrodes can be greater than the three shown in Figures 2A-C, see [0112]).
Regarding claim 15, Badower discloses that each sensor is intended to be moveably mounted (elements 212, 214, 216), by sliding (Figures 2A-C which shows the before and after movements), with respect to the portion of the sensor support (element 204, bottom portion of the two 204’s listed when viewing directly at the figures) equipped with the support foot (element 206), a spring element ([0113] which details a spring beneath the sensors), being configured to compel the sensor in the direction towards and bearing on the head of the wearer ([0113]).
Regarding claim 22, Badower discloses an enclosure accommodating electronics for acquisition of the sensor signals (electronics 170 with housing as mentioned in [0105]).
Regarding claim 23, Badower discloses that the sensors comprise electrodes for measuring signals by electroencephalography (elements 212, 214, 216 which are mentioned as being electrodes, see [0110]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 3, and in further view of Rummery et al. US Patent 10,500,424 (hereinafter Rummery).
. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 1, and in further view of Ho et al. US Publication 2011/0319975 (hereinafter Ho).
Regarding claims 5-6, Badower is silent on the material choice. Ho teaches an EEG monitoring headset that has the flexible guides (elements 2604) that are made from an inelastic material such as a textile ([0142] which details the outer base can be plastic but mentioned that the flexible guides 2604 can be made of fabric). Given that the Applicant lacks criticality for the material choice, it would have been obvious to the skilled artisan before the effective filing to utilize the material as taught by Ho with the guides of Badower as predictable results would have ensued (utilizing a flexible material to conform to the user’s head during use).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 15, and in further view of Shigeru et al. JP 2011/120866 (hereinafter Shigeru).
Regarding claims 16-17, Badower discloses that the sensor support portion (element 204) equipped with said bearing support foot (element 206) being termed the fixed part, but is silent on the moveable part on the sensor support. Shigeru teaches an EEG monitoring headset that includes a sensor support (element 53) comprises, for the or each sensor (element 67), a moveable part (element 62) movable with respect to said fixed part rigidly attached to the sensor (Figure 20 and sensor 67), said spring element (element 90) being provided between the fixed part and the moveable part of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 1, and in further view of Levendowski et al. US Patent 6,161,030 (hereinafter Levendowski).
Regarding claim 20, Badower is silent on the plurality of passages though teaches the having different separated positions defined between said flexible guides (Figures 1A-D elements 106, 108, 110, 112). Levendowski teaches an EEG headset that includes a central support (element 20) has, in the longitudinal direction, a plurality of through passages (Figures 1-4 where the central section 20 includes several passages through for connecting to the guides 24), mutually spaced along the length of said central support for the respective positioning and retaining of a plurality of flexible guides (Figures 1-2 which shows the guides and their associated passages being equally spaced). It would have been obvious to the skilled artisan before the effective .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 1, and in further view of Low et al. US Publication 2011/0098593 (hereinafter Low).
Regarding claim 21, Badower is silent on the claimed canal. Low teaches an EEG monitoring headset that includes a central support (element 40) forms, along the longitudinal direction (Figure 1), a longitudinal canal ([0022] which mentions a passage for the wires) acting as a cable guide, intended for guiding the wiring connections of the various sensors ([0022]). It would have been obvious to the skilled artisan before the effective filing date to utilize the canal as taught by Low with the device of Badower in order to have the wires within the assembly so they are not loose and in the way.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 1, and in further view of Wilson et al US Publication 2008/0294031 (hereinafter Wilson).
Regarding claim 24, Badower is silent on the removable cover. Wilson teaches an EEG monitoring headset that includes a removable cover (element 865 Figure 8F), made from an obscuring material (based on the figures it is in fact opaque and by extension would meet the limitation), intended to be applied on the sensor support structure of the device in such a way as to isolate the sensors from optical interference from the ambient environment (the above mentioned piece would be fully capable of performing this intended use without any additional structural modification). It would .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bordoley, as applied to claim 1, and in further view of Manoli et al. US Publication 2001/0044573 (hereinafter Manoli). 
Regarding claim 24, Badower is silent on the removable cover. Manoli teaches an EEG monitoring device that includes a removable cover (element 114 as per Figure 1, see also [0031]), made from an obscuring material ([0031]), intended to be applied on the sensor support structure of the device in such a way as to isolate the sensors from optical interference from the ambient environment (Figure 1, where the above mentioned component would be fully capable of performing this intended use without any additional structural modification)). It would have been obvious to the skilled artisan before the effective filing date to utilize the removable cover as taught by Manoli with the device of Badower in order to cover the exposed portions.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record does not disclose nor render obvious the claimed structural components in the claimed locations for the intended purposes. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794      

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794